

Exhibit 10.1















STOCK PURCHASE AGREEMENT

Between

Material Technologies, Inc. (“COMPANY”)
__________________________________________________________________

and

BIRCHINGTON INVESTMENTS LIMITED

__________________________________







April 7, 2005


__________________________________


















--------------------------------------------------------------------------------





TABLE OF CONTENTS

CERTAIN
DEFINITIONS.............................................................................................................
1
          1.1       Certain
Definitions.....................................................................................................
1

ARTICLE II     PURCHASE AND SALE OF CONVERTIBLE PREFERRED SHARES.............. 4

          2.1       Purchase and Sale; Purchase
Price.............................................................................
4
          2.2       Execution and Delivery of Documents; The
Closing..................................................... 5

ARTICLE III    REPRESENTATIONS AND
WARRANTIES....................................................... 6
          3.1       Representations, Warranties and Agreements of the
Company.................................... 6
          3.2       Representations and Warranties of
Birchington.......................................................... 11

ARTICLE IV    OTHER AGREEMENTS OF THE
PARTIES....................................................... 14
          4.1       Manner of
Offering...................................................................................................
14
          4.2       Notice of Certain
Events...........................................................................................
14
          4.3       Blue Sky
Laws.........................................................................................................
14
          4.4      
Integration................................................................................................................
14
          4.5       Furnishing of Rule 144(c)
Materials...........................................................................
14
          4.6       Solicitation
Materials.................................................................................................
15
          4.7       Listing of Common
Stock..........................................................................................
15
          4.8       Recognised Stock
Exchange.....................................................................................
15
          4.9      
Indemnification.........................................................................................................
15
          4.10     Notice and Consultation Before Securities
Issuance................................................... 17
          4.11     Lock-Up
Agreement................................................................................................
18
          4.12     Use of
Proceeds.......................................................................................................
18
          4.13     Sale of Birchington Consideration
Shares.................................................................. 18
          4.14     Short
Sales...............................................................................................................
18
          4.15     Liquidation of Shares and Escrow
Shares.................................................................. 18
          4.16     Definitive
Certificates................................................................................................
18
          4.17     Investing Through a Subsidiary Established in the European
Union............................. 18

MISCELLANEOUS.....................................................................................................................
19

          5.1       Fees and
Expenses...................................................................................................
19
          5.2       Entire
Agreement......................................................................................................
19
          5.3      
Notices....................................................................................................................
19
          5.4       Amendments;
Waivers..............................................................................................
20
          5.5      
Headings..................................................................................................................
20
          5.6       No Third Party
Beneficiaries.....................................................................................
20
          5.7       Governing Law; Venue; Service of
Process............................................................... 20
          5.8      
Survival....................................................................................................................
21
          5.9       Counterpart
Signatures.............................................................................................
21
          5.10    
Publicity...................................................................................................................
21
          5.11    
Severability..............................................................................................................
21
          5.12     Limitation of
Remedies.............................................................................................
21
          5.13     Successors and
Assigns...........................................................................................
22





ii

--------------------------------------------------------------------------------





LEGAL FEES AND DEFAULT INTEREST
RATE........................................................................ 22

LIST OF SCHEDULES:

Schedule 3.1(a)           Subsidiaries
Schedule 3.1(c)           Capitalization and Registration Rights
Schedule 3.1(d)           Equity and Equity Equivalent Securities
Schedule 3.1(e)           Conflicts
Schedule 3.1(f)           Consents and Approvals
Schedule 3.1(g)           Litigation
Schedule 3.1(h)           Defaults and Violations

LIST OF EXHIBITS:

Exhibit A        Officer’s Certificate
Exhibit B         Opinion of Counsel
Exhibit C         Escrow Agreement




























iii

--------------------------------------------------------------------------------





          THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of April 7, 2005, between Material Technologies, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Birchington Investments Limited, a corporation organized under the laws of
the British Virgin Islands with its offices c/o Quijano & Associates BVI
Limited, PO Box 313, Road Town, Tortola, British Virgin Islands (“Birchington”).

          WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Company desires to issue and sell to Birchington and Birchington
desires to acquire from the Company Eight Million Eight Hundred Thousand
(8,800,000) shares of the Company’s common stock, $0.001 par value (the “Common
Stock”), for the Purchase Price.  The consideration to be paid by Birchington
for the Common Stock shall be subject to certain downside price protection (the
“Downside Price Protection”) provided in Section 2 of the Escrow Agreement.

          IN CONSIDERATION of the mutual covenants contained in this Agreement,
the Company and Birchington agree as follows:



ARTICLE I
CERTAIN DEFINITIONS



1.1          Certain Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

          “1940 Act” shall have the meaning set forth in Section 3.1(n) hereof.

          “Affiliate” means, with respect to any Person, any Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person.  For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

          “Agreement” shall have the meaning set forth in the introductory
paragraph of this Agreement.

          “Birchington” shall have the meaning in the introductory paragraph.

          “Birchington Consideration Shares” shall have the meaning in Section
2.1(c) hereof.





1

--------------------------------------------------------------------------------





          “Birchington Shares” means the Ordinary Shares of $0.01 each of
Birchington. 

          “Business Day” means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other government actions to close.

          “Change of Control” means the acquisition, directly or indirectly, by
any Person of ownership of, or the power to direct the exercise of voting power
with respect to, a majority of the issued and outstanding voting shares of the
Company.

          “Closing” shall have the meaning set forth in Section 2.2(a) hereof.

          “Closing Bid Price” shall mean the closing bid price for a share of
Common Stock on such date on the OTCBB (or such other exchange, market, or other
system that the Common Stock is then traded on), as reported on Bloomberg, L.P.
(or similar organization or agency succeeding to its functions of reporting
prices).

          “Closing Date” shall have the meaning set forth in Section 2.2(a)
hereof.

          “Common Stock” means shares now or hereafter authorized of the class
of common stock, $.001 par value, of the Company and stock of any other class
into which such shares may hereafter have been reclassified or changed.

          “Company” shall have the meaning set forth in the introductory
paragraph.

          “Control Person” shall have the meaning set forth in Section 4.9(a)
hereof.

          “Disclosure Documents” means the Company’s reports filed under the
Exchange Act with the SEC.

          “Downside Price Protection” shall have the meaning set forth in the
recitals.

          “Escrow Agent” means Gottbetter & Partners, LLP, 488 Madison Avenue,
12 Floor, New York, NY 10022; Tel: 212-400-6900; Fax: 212-400-6901.

            “Escrow Agreement” means the Escrow Agreement in the form of Exhibit
C annexed hereto

            “Escrow Shares” shall have the meaning set forth in Section 2.1(d)
hereof.

            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.



            “Execution Date” means the date of this Agreement first written
above.

            “G&P” means Gottbetter & Partners, LLP.



2

--------------------------------------------------------------------------------





            “Hunter Wise” means Hunter Wise Financial Group, LLC, and/or Hunter
Wise Securities, LLC, a NASD registered Broker/Dealer, 2171 Campus Drive, Suite
200, Irvine, CA 92612; Tel: 949-852-1700; Fax: 949-852-1722, a non-exclusive
corporate finance advisor to the Target Company.



            “Holder” or “Holders” shall have the meaning set forth in Section
4.5 hereof. 



            “Indemnified Party” shall have the meaning set forth in Section
4.9(b) hereof.



            “Indemnifying Party” shall have the meaning set forth in Section
4.9(b) hereof.

            “G&P” means Gottbetter & Partners, LLP.



            “Losses” shall have the meaning set forth in Section 4.9(a) hereof.



            “Material” shall mean having a financial consequence in excess of
$25,000.



            “Material Adverse Effect” shall have the meaning set forth in
Section 3.1(a) hereof.



            “NASD” means the National Association of Securities Dealers, Inc.



            “Nasdaq” shall mean the Nasdaq Stock Market, Inc.®



            “New Securities” shall have the meaning set forth in Section 4.10
hereof.



            “OTCBB” shall mean the NASD over-the counter Bulletin Board®.



            “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.



            “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.



            “Purchase Price” shall have the meaning set forth in Section 2.1(b)
hereof.



            “Recognised Stock Exchange” shall mean a stock exchange satisfying
requirements which provide for amongst other things, the maintenance of
appropriate financial resources by companies listed on it, proper monitoring and
enforcement procedures and the promotion and maintenance of standards and
safeguards for investors.



            “Redemption Price” shall mean an amount equal to the Stated Value of
the Shares outstanding that are subject to redemption.



3

--------------------------------------------------------------------------------





           “Required Approvals” shall have the meaning set forth in Section
3.1(f) hereof.

          “Research Works” means The Research Works, Inc., a New Jersey
Corporation, an equity research boutique.

          “Richdata” shall have the meaning set forth in Section 3.1(l) hereof.

          “Securities” means the Shares and Escrow Shares.

          “SEC” means the Securities and Exchange Commission.

          “Securities Act” means the Securities Act of 1933, as amended.

          “Shares” shall have the meaning set forth in Section 2.1(a) hereof.

          “Short Sale” shall have the meaning set forth in Section 4.14 hereof.

          “Subsidiaries” shall have the meaning set forth in Section 3.1(a)
hereof and “Subsidiary” shall be construed accordingly.



           “Trading Day” means (a) a day on which the Common Stock is quoted on
the Nasdaq, the OTCBB or the principal stock exchange on which the Common Stock
has been listed, or (b) if the Common Stock is not quoted on Nasdaq, the OTCBB
or any stock exchange, a day on which the Common Stock is quoted in the
over-the-counter market, as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding its functions of reporting prices).



           “Transaction Documents” means this Agreement and all exhibits and
schedules hereto and all other documents, instruments and writings required
pursuant to this Agreement.



ARTICLE II
PURCHASE AND SALE OF SHARES



2.1          Purchase and Sale; Purchase Price.

          (a)        Subject to the terms and conditions set forth herein, the
Company shall issue and sell and Birchington shall purchase Eight Million Eight
Hundred Thousand  (8,800,000) shares of the Company’s Common Stock (the
“Shares”). 

          (b)        The purchase price (the “Purchase Price”) shall be the
number of Shares multiplied by the average of the Closing Bid Price per share of
Common Stock during the ten (10) Trading Days immediately preceding the Closing
Date.





4

--------------------------------------------------------------------------------





          (c)        The Purchase Price shall be paid by Birchington by delivery
to the Company of the number of Birchington Shares (the “Birchington
Consideration Shares”) equal to the Purchase Price divided by US$1.00. 

          (d)       The Company shall deposit the number of shares of Company
Common Stock (the “Escrow Shares”) equal to thirty percent (30%) of the Shares
of Shares in escrow with the Escrow Agent as “Downside Price Protection”
provided in Section 2 of the Escrow Agreement.

          (e)        At the Closing or as soon as practicable thereafter,
Birchington shall distribute to the Company a written list of (i) the names of
the other companies that have executed similar agreements to the Agreement with
Birchington and (ii) the names of the investors that have executed Stock
Purchase Agreements with Birchington.  The Company shall have five (5) Business
Days after distribution of such list to cancel the transactions contemplated by
this Agreement by sending written notice to Birchington and the Escrow Agent of
such decision via facsimile that must be received by Birchington and the Escrow
Agent before 5:00 p.m. New York time on the fifth day.

2.2       Execution and Delivery of Documents; The Closing.

          (a)        The Closing of the purchase and sale of the Shares (the
“Closing”) shall take place within fifteen (15) days after the execution and
delivery of this Agreement (the “Closing Date”).  On the Closing Date,



>           (i)         the Company shall execute and deliver to the Escrow
> Agent certificates in the name of Birchington representing the Shares and the
> Escrow Shares;
> 
>           (ii)        the Company shall execute and deliver to Birchington a
> certificate of its President, in the form of Exhibit A annexed hereto,
> certifying that attached thereto is a copy of resolutions duly adopted by the
> Board of Directors of the Company authorizing the Company to execute and
> deliver the Transaction Documents and to enter into the transactions
> contemplated thereby;
> 
>           (iii)       counsel for the Company shall deliver to the Escrow
> Agent an executed copy of its opinion in the form annexed hereto as Exhibit B;
> 
>           (iv)       the Company, the Escrow Agent and Birchington shall
> execute and deliver to each other an executed Escrow Agreement;
> 
>           (v)        Birchington shall deliver to the Escrow Agent the
> Birchington Consideration Shares; and
> 
>           (vi)    the Company shall wire the monies owed to G&P pursuant to
> Section 5.1 hereof for legal fees with the following wire instructions:
> 
>             Citibank, N.A.
>             488 Madison Avenue



5

--------------------------------------------------------------------------------





>             New York, NY
>             ABA Routing No.: 021000089
>             Account Name: Gottbetter & Partners, LLP
>             Account No. 49061322
>             Reference:  Material Technologies, Inc. (“Company”).



            (b)  Notwithstanding the foregoing, at Closing, the Company shall
deliver to the Escrow Agent certificates representing the Shares and the Escrow
Shares, that shall be held by the Escrow Agent upon the terms and conditions set
forth in the Escrow Agreement, and that shall bear the following legends:

> THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN
> AN “OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
> SECURITIES AND EXCHANGE COMMISSION AND IN ACCORDANCE WITH SECTION 4(2) OF THE
> SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  ACCORDINGLY, THE
> SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
> SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE
> WITH REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
> PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT,
> THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
> COMPANY. 

          (c)  Pursuant to a non-exclusive corporate finance engagement
agreement between the Company and Hunter Wise, the Company shall deliver its
advisory fee to Hunter Wise in the form of restricted Common Stock.

          (d)  Prior to the engagement of Hunter Wise by the Company, the
Company shall be required to obtain a consent from Research Works to enter into
this Agreement.



ARTICLE III
REPRESENTATIONS AND WARRANTIES



3.1          Representations, Warranties and Agreements of the Company.  The
Company hereby makes the following representations and warranties to
Birchington, all of which shall survive the Closing:

          (a)        Organization and Qualification.  The Company is a
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  The Company has no subsidiaries other than as set forth on
Schedule 3.1(a) attached hereto (collectively, the “Subsidiaries”).  Each of the
Subsidiaries is a corporation, duly incorporated, validly



6

--------------------------------------------------------------------------------





existing and in good standing under the laws of the jurisdiction of its
incorporation, with the full corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  Each
of the Company and the Subsidiaries is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not, individually or in the aggregate, have a material
adverse effect on the results of operations, assets, prospects, or financial
condition of the Company and the Subsidiaries, taken as a whole (a “Material
Adverse Effect”).

          (b)        Authorization, Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated hereby and by each other Transaction Document and to otherwise
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby has
been duly authorized by all necessary action on the part of the Company.  Each
of this Agreement and each of the other Transaction Documents has been or will
be duly executed by the Company and when delivered in accordance with the terms
hereof or thereof will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

          (c)        Capitalization.  The authorized, issued and outstanding
capital stock of the Company is set forth on Schedule 3.1(c).  Except as
described in this Agreement, or disclosed in Schedule 3.1(c), no shares of
Common Stock are entitled to preemptive or similar rights, nor is any holder of
the Common Stock entitled to preemptive or similar rights arising out of any
agreement or understanding with the Company by virtue of this Agreement.  Except
as described in this Agreement, or disclosed in Schedule 3.1(c), there are no
outstanding options, voting agreements or merger agreements, arrangements,
warrants, script, rights to subscribe to, registration rights, calls or
commitments of any character whatsoever relating to, or, except as a result of
the purchase and sale of the Shares and the Escrow Shares hereunder, securities,
rights or obligations convertible into or exchangeable for, or giving any person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
other securities (as appropriate), or securities or rights convertible or
exchangeable into shares of Common Stock or other securities (as appropriate). 
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its Certificate of Incorporation, bylaws or other charter documents.

          (d)       Issuance of Securities.  The Shares have been duly and
validly authorized for issuance, offer and sale pursuant to this Agreement and,
when issued and delivered as provided hereunder against payment in accordance
with the terms hereof,




7

--------------------------------------------------------------------------------





shall be valid and binding obligations of the Company against the Company
enforceable in accordance with their respective terms.  The Escrow Shares have
been duly and validly authorized for issuance and offer pursuant to the Escrow
Agreement and, when issued and delivered as provided hereunder against payment
in accordance with the terms hereof, shall be valid and binding obligations of
the Company against the Company enforceable in accordance with their respective
terms.  Except as set forth in Schedule 3.1(d) hereto, there is no equity or
equity equivalent security, debt, or equity lines of credit outstanding that is
substantially similar to the Shares, including any security having a floating
conversion price substantially similar to the Shares.

          (e)        No Conflicts.  The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not (i) conflict with or violate any provision of its
Certificate of Incorporation or bylaws (each as amended through the date hereof)
except as specifically set forth in Schedule 3.1(e) or (ii) be subject to
obtaining any consents except those referred to in Schedule 3.1(f), conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or its
Subsidiaries is subject (including, but not limited to, those of other countries
and the federal and state securities laws and regulations), or by which any
property or asset of the Company or its Subsidiaries is bound or affected,
except in the case of clause (ii), such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.  The business
of the Company and its Subsidiaries is not being conducted in violation of any
law, ordinance or regulation of any governmental authority.

          (f)        Consents and Approvals.  Other than the approval of its
board of directors and stockholders, which have been obtained, and except as
specifically set forth in Schedule 3.1(f), neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
or make any filing or registration with, any court or other federal, state,
local or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement and each of
the other Transaction Documents (the “Required Approvals”).

          (g)        Litigation; Proceedings.  Except as specifically disclosed
in Schedule 3.1(g), there is no action, suit, notice of violation, proceeding or
investigation pending or, to the best knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries or any of their
respective properties before or by any court, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign) which
(i) relates to or challenges the legality, validity or enforceability of any of
the Transaction Documents, the Shares or the Escrow Shares, (ii) could,
individually or in the aggregate, have a Material Adverse Effect or (iii) could,




8

--------------------------------------------------------------------------------





individually or in the aggregate, materially impair the ability of the Company
to perform fully on a timely basis its obligations under the Transaction
Documents.

          (h)        No Default or Violation.  Except as set forth in
Schedule 3.1(h) hereto, neither the Company nor any Subsidiary (i) is in default
under or in vio­lation of any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound, except such conflicts, violations or defaults as do not
have a Material Adverse Effect, (ii) is in violation of any order of any court,
arbitrator or governmental body, except for such violations as do not have a
Material Adverse Effect, or (iii) is in violation of any statute, rule or
regulation of any governmental authority which could (individually or in the
aggregate) (x) adversely affect the legality, validity or enforceability of this
Agree­ment, (y) have a Material Adverse Effect or (z) adversely impair the
Company’s ability or obligation to perform fully on a timely basis its
obligations under this Agreement.

          (i)         Absence of Material Adverse Change.  Since the date of
this Agreement, there have been no events, changes or occurrences which have had
or are reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect on the Company or the market or the value of the Company’s Common
Stock.

          (j)         Disclosure Documents.  The Disclosure Documents are
accurate in all material respects and do not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

          (k)        Non-Registered Offering.  Neither the Company nor any
Person acting on its behalf has taken or will take any action (including,
without limitation, any offering of any securities of the Company under
circumstances which would require the integration of such offering with the
offering of the Securities under the Securities Act) which might subject the
offering, issuance or sale of the Securities to the registration requirements of
Section 5 of the Securities Act.

          (l)         Introducer.  The Company accepts and agrees that Richdata
Associates Limited (“Richdata”) is acting for Birchington and does not regard
any person other than Birchington as its customer in relation to this Agreement,
and that it has not made any recommendation to the Company, in relation to this
Agreement and is not advising the Company, with regard to the suitability or
merits of the Birchington Consideration Shares and in particular Richdata has no
duties or responsibilities to the Company for the best execution of the
transaction contemplated by this Agreement. Without limitation to the foregoing
the Company acknowledges and accepts that any fee payable by Birchington to
Richdata may be made, on the instruction of Richdata, to Richdata or its
nominee.

          (m)       Private Placement Representations. The Company (i) has
received and carefully reviewed such information and documentation relating to
Birchington that the Company has requested, including, without limitation,
Birchington’s Confidential Private Offering Memorandum dated April 1, 2005; (ii)
has had a reasonable opportunity




9

--------------------------------------------------------------------------------





to ask questions of and receive answers from Birchington concerning the
Birchington Consideration Shares, and all such questions, if any, have been
answered to the full satisfaction of the Company; (iii) has such knowledge and
expertise in financial and business matters that it is capable of evaluating the
merits and risks involved in an investment in the Birchington Consideration
Shares; (iv) understands that Birchington has determined that the exemption from
the registration provisions of the Securities Act, provided by  Section 4(2) of
the Securities Act is applicable to the offer and sale of the Birchington
Consideration Shares, based, in part, upon the representations, warranties and
agreements made by the Company herein; and (v) except as set forth herein, no
representations or warranties have been made to the Company by Birchington or
any agent, employee or affiliate of Birchington and in entering into this
transaction the Company is not relying upon any information, other than the
results of independent investigation by the Company.

          (n)        No Registration.  The Company understands that no federal
agency (including the SEC), state agency or foreign agency has made or will make
any finding or determination as to the fairness of an investment in the
Birchington Consideration Shares (including as to the purchase price).  The
Company understands further that (1) the offer and sale of the Birchington
Consideration Shares has not been registered under the Securities Act, by virtue
of Section 4(2) of the Securities Act, or under the securities laws of any state
of the United States and (2) Birchington is not registered and does not intend
to register as an investment company under the U.S. Investment Company Act of
1940, as amended (the “1940 Act”), and intends to rely on an exemption from
registration under Section 3(c)(1) of the 1940 Act, and the Company will not be
entitled to the benefits of such registration.  Section 3(c)(1) provides that an
investment vehicle that has no more than 100 beneficial owners who are U.S.
persons and does not make, or propose to make, any public offering of its
securities is excepted from the definition of “investment company”.  The Company
understands that no resales or transfers, or offers of resales or transfers, of
the Birchington Consideration Shares may be effected unless the resale of such
Birchington Consideration Shares is registered under the Securities Act or an
exemption there from is available (such as pursuant to Rule 904 of Regulation S
in relation to offshore resales of securities); that the resale of the
Birchington Consideration Shares is in compliance with all requirements
necessary to maintain Birchington’s exception from registration under the 1940
Act; and all applicable state and foreign securities laws are complied with. 
The Company understands that a notation shall be made in the appropriate records
of Birchington, indicating that the Birchington Consideration Shares are subject
to restrictions on transfer and appropriate stop-transfer instructions will be
issued to the securities transfer agent with respect to the Birchington
Consideration Shares.

          (o)        Investment Company Act.  As of the date hereof, neither the
Company nor any of its subsidiaries is an investment company required to be
registered under the 1940 Act nor an issuer that, but for an exception from the
definition of “investment company” under either Section 3(c)(1) or Section
3(c)(7) of the 1940 Act, would be an investment company.  The Company shall
provide prompt notice to Birchington if it becomes an “investment company” as
defined in the 1940 Act.




10

--------------------------------------------------------------------------------





Birchington acknowledges and agrees that the Company makes no representation or
warranty with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.1 hereof.

3.2          Representations and Warranties of Birchington.  Birchington hereby
represents and warrants to the Company as follows:

          (a)        Organization; Authority.  Birchington is a corporation,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation with the requisite power and authority to enter
into and to consummate the transactions contemplated hereby and by the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The acquisition of the Shares to be purchased by Birchington
hereunder and the transfer, if any, of the Escrow Shares under the Escrow
Agreement have been duly authorized by all necessary action on the part of
Birchington.  This Agreement has been duly executed and delivered by Birchington
and constitutes the valid and legally binding obligation of Birchington,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to, or affecting generally
the enforcement of, creditors rights and remedies or by other general principles
of equity.

          (b)        Investment Intent.  Birchington is acquiring the Shares to
be purchased by it hereunder and the Escrow Shares under the Escrow Agreement,
if any, for its own account for investment purposes only and not with a view to
or for distributing or reselling such Shares or Escrow Shares, or any part
thereof or interest therein, without prejudice, however, to Birchington’s right,
subject to the provisions of this Agreement, at all times to sell or otherwise
dispose of all or any part of such Shares or Escrow Shares in compliance with
applicable federal and state securities laws. 

          (c)        Experience of Birchington.  Birchington, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of an investment in the Securities to be acquired by it
hereunder, and has so evaluated the merits and risks of such investment.

          (d)       Ability of Birchington to Bear Risk of Investment. 
Birchington is able to bear the economic risk of an investment in the Securities
to be acquired by it hereunder and, at the pre­sent time, is able to afford a
complete loss of such investment.

          (e)        Access to Information.  Birchington acknowledges that it
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the Securities offered hereunder and the
merits and risks of investing in such securities; (ii) access to information
about the Company and the Company’s financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Securities; and (iii) the opportunity to obtain
such additional information which the Company possesses or can acquire




11

--------------------------------------------------------------------------------





without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment and to verify the accuracy
and completeness of the information contained in the Disclosure Documents.

          (f)        Reliance.  Birchington understands and acknowledges that
(i) the Shares being offered and sold to it hereunder are being offered and sold
and the transfer of the Escrow Shares, if any, under the Escrow Agreement are
being transferred without registration under the Securities Act in a private
placement that is exempt from the registration provisions of the Securities Act
under Section 4(2) and/or Regulation S of the Securities Act and (ii) the
availability of such exemption depends in part on, and that the Company will
rely upon the accuracy and truthfulness of, the foregoing representations and
Birchington hereby consents to such reliance.

          (g)                    Regulation S.

>                         (i)         Birchington understands and acknowledges
> that (A) the Shares acquired pursuant to this Agreement and any Escrow Shares
> acquired pursuant to the Escrow Agreement have not been registered under the
> Securities Act, are being sold in reliance upon an exemption from registration
> afforded by Regulation S and that such Shares and Escrow Shares have not been
> registered with any state securities commission or authority; (B) pursuant to
> the requirements of Regulation S, the Shares and Escrow Shares may not be
> transferred, sold or otherwise exchanged unless in compliance with the
> provisions of Regulation S and/or pursuant to registration under the
> Securities Act, or pursuant to an available exemption thereunder; and (C)
> other than as set forth in this Agreement between the Company and Birchington,
> the Company is under no obligation to register the Shares or the Escrow Shares
> under the Securities Act or any state securities law, or to take any action to
> make any exemption from any such registration provisions available.
> 
>                         (ii)        Birchington (A) is not a U.S. person and
> is not acquiring the Shares or Escrow Shares, if any, for the account of any
> U.S. person; (B) if a corporation, it is not organized or incorporated under
> the laws of the United States; (C) if a corporation, no director or executive
> officer is a national or citizen of the United States; and (D) it is not
> otherwise deemed to be a “U.S. Person” within the meaning of Regulation S.
> 
>                         (iii)       Birchington was not formed specifically
> for the purpose of acquiring the Shares purchased pursuant to this Agreement
> or for acquiring the Escrow Shares pursuant to the Escrow Agreement.
> 
>                         (iv)       Birchington is purchasing the Shares and
> acquiring the Escrow Shares, if any, for its own account and risk and not for
> the account or benefit of a U.S. Person as defined in Regulation S and no
> other person has any interest in or participation in the Shares or Escrow
> Shares or any right, option, security interest, pledge or other interest in or
> to the Shares or Escrow Shares.  Birchington understands, acknowledges and
> agrees that it must bear the economic risk of its investment in the Shares for
> an indefinite period of time and that prior to any such offer or sale, the
> Company may require, as a condition to effecting a transfer of the Shares or
> the Escrow



12

--------------------------------------------------------------------------------





> Shares, an opinion of counsel, acceptable to the Company, as to the
> registration or exemption therefrom under the Securities Act and any state
> securities laws, if applicable.
> 
>                         (v)        Birchington will, after the expiration of
> the Restricted Period, as set forth under Regulation S Rule 903(b)(3)(iii)(A),
> offer, sell, pledge or otherwise transfer the Shares or the Escrow Shares, if
> any, only in accordance with Regulation S, or pursuant to an available
> exemption under the Securities Act and, in any case, in accordance with
> applicable state securities laws.  The transactions contemplated by this
> Agreement have neither been pre-arranged with a purchaser who is in the United
> States or who is a U.S. Person, nor are they part of a plan or scheme to evade
> the registration provisions of the United States federal securities laws.
> 
>                         (vi)       The offer leading to the sale evidenced
> hereby was made in an “offshore transaction.”  For purposes of Regulation S,
> Birchington understands that an “offshore transaction” as defined under
> Regulation S is any offer or sale not made to a person in the United States
> and either (A) at the time the buy order is originated, the purchaser is
> outside the United States, or the seller or any person acting on his behalf
> reasonably believes that the purchaser is outside the United States; or (B)
> for purposes of (1) Rule 903 of Regulation S, the transaction is executed in,
> or on or through a physical trading floor of an established foreign exchange
> that is located outside the United States or (2) Rule 904 of Regulation S, the
> transaction is executed in, on or through the facilities of a designated
> offshore securities market, and neither the seller nor any person acting on
> its behalf knows that the transaction has been prearranged with a buyer in the
> United States.
> 
>                         (vii)      Neither Birchington nor any Affiliate of
> Birchington or any Person acting on its behalf, has made or is aware of any
> “directed selling efforts” in the United States, which is defined in
> Regulation S to be any activity undertaken for the purpose of, or that could
> reasonably be expected to have the effect of, conditioning the market in the
> United States for any of the Shares being purchased hereby or Escrow Shares
> being acquired pursuant to the Escrow Agreement.
> 
>                         (viii)     Birchington understands that the Company is
> the seller of the Shares which are the subject of this Agreement and the
> Escrow Shares which are the subject of the Escrow Agreement, and that, for
> purpose of Regulation S, a “distributor” is any underwriter, dealer or other
> person who participates, pursuant to a contractual arrangement, in the
> distribution of securities offered or sold in reliance on Regulation S and
> that an “affiliate” is any partner, officer, director or any person directly
> or indirectly controlling, controlled by or under common control with any
> person in question.  Birchington agrees that it will not, during the
> Restricted Period set forth under Rule 903(b)(iii)(A), act as a distributor,
> either directly or though any affiliate, nor shall it sell, transfer,
> hypothecate or otherwise convey the Shares or the Escrow Shares other than to
> a non-U.S. Person.

          The Company acknowledges and agrees that Birchington makes no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.




13

--------------------------------------------------------------------------------





ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES



4.1       Manner of Offering.  The Securities are being issued pursuant to
Section 4(2) of the Securities Act and Regulation S thereunder.  The Birchington
Consideration Shares are being issued pursuant to Section 4(2) of the Securities
Act.

4.2       Notice of Certain Events.  The Company shall, on a continuing basis,
as long as Birchington owns any of the Shares or the Escrow Shares, (i) advise
Birchington promptly after obtaining knowledge of, and, if requested by
Birchington, confirm such advice in writing, of (A) the issuance by any state
securities commission of any stop order suspending the qualification or
exemption from qualification of the Shares or the Escrow Shares, for offering or
sale in any jurisdiction, or the initiation of any proceeding for such purpose
by any state securities commission or other regulatory authority, or (B) any
event that makes any statement of a material fact made by the Company in Section
3.1 or in the Disclosure Documents untrue or that requires the making of any
additions to or changes in Section 3.1 or in the Disclosure Documents in order
to make the statements therein, in each case at the time such Disclosure
Documents were delivered to Birchington and in the light of the circumstances
under which they were made, not misleading, (ii) use its best efforts to prevent
the issuance of any stop order or order suspending the qualification or
exemption from qualification of the Securities under any state securities or
Blue Sky laws, and (iii) if at any time any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Securities under any such laws, use its best
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

4.3       Blue Sky Laws.  The Company shall cooperate with Birchington in
connection with obtaining an exemption from registration of the Shares and
Escrow Shares under the securities or Blue Sky laws of such jurisdictions as
Birchington may request; provided, however, that the Company shall be not
required in connection therewith to qualify as a foreign corporation where it is
not now so qualified.  The Company agrees that it will execute all necessary
documents and pay all necessary state filing or notice fees to enable the
Company to sell the Shares and Escrow Shares to Birchington.

4.4          Integration.  The Company shall not and shall use its best efforts
to ensure that no Affiliate shall sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to Birchington.

4.5       Furnishing of Rule 144(c) Materials.  The Company shall, for so long
as any of the Securities remain outstanding and during any period in which the
Company is no longer subject to Section 13 or 15(d) of the Exchange Act, make
available to any registered holder of the Securities (“Holder” or “Holders”) in
connection with any sale



14

--------------------------------------------------------------------------------





thereof and any prospective purchaser of such Securities from such Holder, such
information in accordance with Rule 144(c) promulgated under the Securities Act
as is required for such Holder to sell the Securities under Rule 144 promulgated
under the Securities Act.

4.6       Solicitation Materials.  The Company shall not (i) distribute any
offering materials in connection with the offering and sale of the Shares and
the Escrow Shares other than the Disclosure Documents and any amendments and
supplements thereto prepared in compliance herewith or (ii) solicit any offer to
buy or sell the Shares and the Escrow Shares by means of any form of general
solicitation or advertising.

4.7       Listing of Common Stock.  (a) Either the Company is current in its
reporting obligations under Section 13 or 15(d) of the Exchange Act or is in the
process of becoming a reporting company under Section 13 or 15(d) of the
Exchange Act.

          (b)        If the Common Stock is or shall become listed on the OTCBB
or any other another exchange, the Company shall (a) use its best efforts to
maintain the listing of its Common Stock on the OTCBB or such other exchange on
which the Common Stock is then listed for two years from the date of this
Agreement and (b) shall provide to Birchington evidence of such listing.

4.8       Recognised Stock Exchange.  The Birchington Shares will be listed on a
Recognised Stock Exchange within twenty one (21) days after the Closing Date.


4.9    Indemnification.

          (a)        Indemnification



>           (i)         The Company shall, notwithstanding termination of this
> Agreement, indemnify and hold harmless Birchington and its officers,
> directors, agents, employees and affiliates, each Person who controls
> Birchington (within the meaning of Section 15 of the Securities Act or Section
> 20 of the Exchange Act) (each such Person, a “Control Person”) and the
> officers, directors, agents, employees and affiliates of each such Control
> Person, to the fullest extent permitted by applicable law, from and against
> any and all losses, claims, damages, liabilities, costs (including, without
> limitation, costs of preparation and attorneys’ fees) and expenses
> (collectively, “Losses”), as incurred, arising out of, or relating to, a
> breach or breaches of any representation, warranty, covenant or agreement by
> the Company under this Agreement or any of the other Transaction Documents.
> 
> (ii)        Birchington shall, notwithstanding termination of this Agreement,
> indemnify and hold harmless the Company, its officers, directors, agents and
> employees, each Control Person of the Company and the officers, directors,
> agents and employees of each Control Person, to the fullest extent permitted
> by applicable law, from and against any and all Losses, as incurred,

15

--------------------------------------------------------------------------------





> arising out of, or relating to, a breach or breaches of any representation,
> warranty, covenant or agreement by Birchington under this Agreement or any of
> the other Transaction Documents.

          (b)        Conduct of Indemnification Proceedings.  If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party promptly shall notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

            An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in, but not control, the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed
to pay such fees and expenses; or (2) the Indemnifying Party shall have failed
promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense of the claim against the Indemnified Party but will
retain the right to control the overall Proceedings out of which the claim arose
and such counsel employed by the Indemnified Party shall be reasonably
acceptable to the Indemnifying Party and shall be at the expense of the
Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding, provided, however, the Indemnifying Party may
settle or compromise any asserted liability without the consent of the
Indemnitee so long as such settlement or compromise releases the Indemnitee and
does not include any admission or statement of fault against the Indemnitee. 

            All fees and expenses of the Indemnified Party to which the
Indemnified Party is entitled hereunder (including reasonable fees and expenses
to the extent incurred in connection with investigating or preparing to defend
such Proceeding in a manner not



16

--------------------------------------------------------------------------------





inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten (10) Business Days of written notice thereof to the
Indemnifying Party.

            No right of indemnification under this Section shall be available as
to a particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely or substantially out of the
negligence or bad faith of such Indemnified Party in performing the obligations
of such Indemnified Party under this Agreement or a breach by such Indemnified
Party of its obligations under this Agreement.

          (c)        Contribution.  If a claim for indemnification under this
Section is unavailable to an Indemnified Party or is insufficient to hold such
Indemnified Party harmless for any Losses in respect of which this Section would
apply by its terms (other than by reason of exceptions provided in this
Section), then each Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses in such proportion as is appropriate to reflect the
relative benefits received by the Indemnifying Party on the one hand and the
Indemnified Party on the other and the relative fault of the Indemnifying Party
and Indemnified Party in connection with the actions or omissions that resulted
in such Losses as well as any other relevant equitable considerations.   The
relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether there was a judicial
determination that such Losses arise in part out of the negligence or bad faith
of the Indemnified Party in performing the obligations of such Indemnified Party
under this Agreement or the Indemnified Party’s breach of its obligations under
this Agreement.  The amount paid or payable by a party as a result of any Losses
shall be deemed to include any attorneys’ or other fees or expenses incurred by
such party in connection with any Proceeding to the extent such party would have
been indemnified for such fees or expenses if the indemnification provided for
in this Section was available to such party.

          (d)       Non-Exclusivity.  The indemnity and contribution agreements
contained in this Section are in addition to any obligation or liability that
the Indemnifying Parties may have to the Indemnified Parties.

4.10     Notice and Consultation Before Securities Issuance.  Until such time as
Birchington shall have sold all of the Shares or the Escrow Shares, the Company
shall not offer or issue any equity, equity equivalent security or debt that
with a floating conversion price, or any equity lines of credit (the “New
Securities”), without first giving thirty (30) days notice thereof to
Birchington and thereafter consulting in good faith with Birchington concerning
such issuance. After such consultation between the Company and Birchington, the
Company may offer or sell the New Securities on such terms and conditions as the
Company deems appropriate.  Birchington shall keep all information concerning
the New Securities confidential and shall not trade any of the Company’s
securities until information about the New Securities is publicly disclosed or
the Company advises Birchington that it has determined not to issue the New
Securities.




17

--------------------------------------------------------------------------------





4.11     Lock-Up Agreement. Birchington shall not sell, transfer or assign all
or any part of the Shares or the Escrow Shares for a period of one (1) year
following the Closing Date, without the express written consent of the Company,
which consent may be withheld in the Company’s sole discretion.

4.12     Use of Proceeds.  The Company agrees that none of the proceeds from the
sale of the Shares shall be used to repay loans owed by the Company to any of
its shareholders.

4.13     Sale of Birchington Consideration Shares.  Birchington shall assist the
Company in setting up and maintaining a trading account at a registered broker
in the country where the Birchington Shares are listed to facilitate the sale of
the Birchington Consideration Shares.  Broker’s commissions in the trading
account shall not exceed one-half percent (0.5%).

4.14     Short Sales.  Birchington agrees it will not enter into any Short Sales
(as hereinafter defined) until the date that Birchington no longer owns any
Common Stock.  For purpose hereof, a “Short Sale” shall mean a sale of Common
Stock by Birchington that is marked as a short sale and that is made at a time
when there is no equivalent offsetting long position in the Common Stock by
Birchington.

4.15     Liquidation of Shares and Escrow Shares.  Commencing on the date
occurring one (1) year after the Closing, Birchington may sell the Shares and
the Escrow Shares, if any, at a monthly rate no greater than an amount equal to
fifteen percent (15%) of the Company’s prior month's trading volume, provided,
however, that Birchington may execute block trades of 50,000 or more shares of
Common Stock and such sales shall not count toward the fifteen percent (15%)
limitation on the rate of liquidation.  Birchington shall use the proceeds from
these liquidations to re-purchase Birchington Shares in the marketplace.

4.16     Definitive Certificates.  The definitive certificates evidencing the
ownership of the Shares shall be held at the office of the Secretary of
Birchington until one (1) year from the date hereof.

4.17     Investing Through a Subsidiary Established in the European Union. In
the event that any Recognised Stock Exchange on which the Birchington Shares may
be listed pursuant to Section 4.8 is in the European Union, Birchington will
then be classified as a closed-end investment fund for the purposes of EU
legislation and it will be subject to a requirement that at least 25% of the
Birchington Shares issued are placed in public hands in the European Union. In
order to ensure compliance with this requirement Birchington will, if necessary,
assist the Company in the establishment of English subsidiaries to act as
investment vehicles for the purpose of completing investments in Birchington
Consideration Shares pursuant to the terms of this Agreement.






18

--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS



5.1    Fees and Expenses.  Except as set forth in this Agreement each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and similar taxes and duties levied
in connection with the issuance of the Shares pursuant hereto and the issuance
and transfer of the Escrow Shares under the Escrow Agreement.  Birchington shall
be responsible for any taxes (other than income taxes) payable by Birchington
that may arise as a result of the investment hereunder or the transactions
contemplated by this Agreement or any other Transaction Document. The Company
agrees to pay Birchington’s counsel $7,500.00 for legal fees and disbursements
associated with the transactions contemplated by this Agreement.  The Company
shall pay (i) all costs, expenses, fees and all taxes incident to and in
connection with:  (A) the issuance and delivery of the Securities, (B) the
exemption from registration of the Securities for offer and sale to Birchington
under the securities or Blue Sky laws of the applicable jurisdiction, (C) the
preparation of certificates for the Securities (including, without limitation,
printing and engraving thereof), and (D) all fees and expenses of counsel and
accountants of the Company.

5.2       Entire Agreement.  This Agreement, together with all of the Exhibits
and Schedules annexed hereto, and any other Transaction Document contains the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters.  This Agreement shall be deemed to have been drafted
and negotiated by both parties hereto and no presumptions as to interpretation,
construction or enforceability shall be made by or against either party in such
regard.

5.3       Notices.  Any notice, request, demand, waiver, consent, approval, or
other communication which is required or permitted to be given to any party
hereunder shall be in writing and shall be deemed to have been duly given only
if delivered to the party personally or sent to the party by facsimile upon
electronic confirmation and receipt (promptly followed by a hard-copy delivered
in accordance with this Section 5.3) or three days after being mailed by
registered or certified mail (return receipt requested), with postage and
registration or if sent by nationally recognized overnight courier, one day
after being mailed certification fees thereon prepaid, addressed to the party at
its address set forth below:

                        If to Company:           Robert M. Bernstein
                                                          Material Technologies,
Inc
                                                          11661 San Vicente
Blvd., Suite 707
                                                          Los Angeles, CA 90049
                                                          Attn: Robert M.
Bernstein
                                                          Tel: (310) 208-5589
                                                          Fax: (310) 473-3177





19

--------------------------------------------------------------------------------





                        With a copy to:          Larry Washor, Esq.
                                                         11150 Olympic Blvd.,
Suite 980
                                                         Los Angeles, CA 90064
                                                         Attn: Larry Washor
                                                         Tel: (310) 479-2660
                                                         Fax: (310) 479-1022  

                        If to Birchington:        Birchington Investments
Limited
                                                         Suite 621(1/2),
                                                         Europort,
                                                         Gibraltar
                                                         Attn: Cecilia Gatus
                                                         Tel: 00 350 4 3339
                                                         Fax: 00 350 4 9450    

                        With a copy to:          Gottbetter & Partners, LLP
                                                         488 Madison Avenue
                                                         New York, NY 10022
                                                         Attn:  Adam S.
Gottbetter, Esq.
                                                         Tel:  (212) 400-6900
                                                         Fax:  (212) 400-6901

or such other address as may be designated hereafter by notice given pursuant to
the terms of this Section 5.3.

5.4       Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and Birchington, or, in the case of a waiver, by the party
against whom enforce­ment of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or require­ment of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.

5.5       Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

5.6       No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

5.7       Governing Law; Venue; Service of Process.  The parties hereto
acknowledge that the transactions contemplated by this Agreement and the
exhibits hereto bear a reasonable relation to the State of New York.  The
parties hereto agree that




20

--------------------------------------------------------------------------------





the internal laws of the State of New York shall govern this Agreement and the
exhibits hereto, including, but not limited to, all issues related to usury. 
Any action to enforce the terms of this Agreement or any of its exhibits, or any
other Transaction Document shall be brought exclusively in the state and/or
federal courts situated in the County and State of New York.  Service of process
in any action by Birchington to enforce the terms of this Agreement may be made
by serving a copy of the summons and complaint, in addition to any other
relevant documents, by commercial overnight courier to the other party at its
principal address set forth in this Agreement.

5.8       Survival.  The representations and warranties of the Company and
Birchington contained in Article III and the agreements and covenants of the
parties contained in Article IV and this Article V shall survive the Closing for
a period of one (1) year (or any earlier termination of this Agreement).

5.9       Counterpart Signatures.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

5.10     Publicity.  The Company and Birchington shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and neither party shall issue any such
press release or otherwise make any such public statement without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed, unless counsel for the disclosing party deems such public statement
to be required by applicable federal and/or state securities laws.  Except as
otherwise required by applicable law or regulation, the Company will not
disclose to any third party (excluding its legal counsel, accountants and
representatives) the name of Birchington.

5.11     Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

5.12     Limitation of Remedies.  With respect to claims by the Company or any
person acting by or through the Company, or by Birchington or any person acting
through Birchington, for remedies at law or at equity relating to or arising out
of a breach of this Agreement, liability, if any, shall, in no event, include
loss of profits or incidental, indirect, exemplary, punitive, special or
consequential damages of any kind.




21

--------------------------------------------------------------------------------





5.13     Successors and Assigns.  This Agreement shall become effective when it
is executed by the parties and shall thereafter be binding upon and enure to the
benefit of the parties hereto and their permitted successors and assigns.  This
agreement and any of the rights, interests or obligations hereunder may be
assigned by Birchington without the consent of the Company, provided that
notwithstanding such assignment, Birchington’s obligations hereunder shall
continue as if such assignment had not occurred.



ARTICLE VI
LEGAL FEES AND DEFAULT INTEREST RATE

            In the event any party hereto commences legal action to enforce its
rights under this Agreement or any other Transaction Document, the
non-prevailing party shall pay all reasonable costs and expenses (including but
not limited to reasonable attorney’s fees, account’s fees, appraiser’s fees and
investigative fees) incurred in enforcing such rights.  In the event of an
uncured default by any party hereunder, interest shall accrue on all unpaid
amounts due the aggrieved party at the rate of fifteen percent (15%) per annum,
compounded annually. 



[   SIGNATURE PAGE FOLLOWS   ]





















22

--------------------------------------------------------------------------------





              IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed as of the date first indicated above.

                                                           
                      Company:

                                                                               
  Material Technologies, Inc.



                                                                               
  By:  _________________________
                                                                               
  Name:  Robert M. Bernstein
                                                                                
 Title:    CEO




                                                                               
  BIRCHINGTON:

                                                                               
  BIRCHINGTON INVESTMENTS LIMITED



                                                                               
  By: __________________________
                                                                               
  Name: ________________________
                                                                               
  Title: _________________________





















23

--------------------------------------------------------------------------------





Schedule 3.1(a)

Subsidiaries

































24

--------------------------------------------------------------------------------





Schedule 3.1(c)

Capitalization and Registration Rights

































25

--------------------------------------------------------------------------------





Schedule 3.1(d)

Equity and Equity Equivalent Securities


































26

--------------------------------------------------------------------------------





Schedule 3.1(e)

Conflicts

































27

--------------------------------------------------------------------------------





Schedule 3.1(f)

Consents and Approvals

































28

--------------------------------------------------------------------------------





Schedule 3.1(g)

Litigation

































29

--------------------------------------------------------------------------------





Schedule 3.1(h)

Defaults and Violations

































30

--------------------------------------------------------------------------------





EXHIBIT A

MATERIAL TECHNOLOGIES, INC. (“COMPANY”)

OFFICER’S CERTIFICATE



            I, Robert M. Bernstein, being the CEO of Material Technologies, Inc.
a Delaware corporation (the “Company”), pursuant to Section 2.2(a)(ii) of that
certain Stock Purchase Agreement (the “Purchase Agreement”), dated as of 7
April, 2005, by and between the Company and Birchington Investments Limited, do
hereby certify on behalf of the Company that attached hereto is a copy of the
resolutions duly adopted by the Board of Directors of the Company authorizing
the Company to execute and deliver the Transaction Documents, as such term is
defined in the Purchase Agreement and to enter into the transactions
contemplated thereby.

            IN WITNESS WHEREOF, I have executed this Officer’s Certificate on
behalf of the Company this 7th day of April, 2005.



Material Technologies, Inc. (“Company”)


By:                                                     
       Robert M. Bernstein, CEO





















A-1

--------------------------------------------------------------------------------





EXHIBIT B




April 7, 2005

Birchington Investments Limited
Suite 621 (1/2)
Europort, Gibraltar
Attention: Michael Barton

                        Re:      Material Technologies, Inc.

Ladies and Gentlemen:

            We have acted as counsel to Material Technologies, Inc., a Delaware
corporation (the “Company”), in connection with the Stock Purchase Agreement,
dated as of April 7, 2005, between you and the Company (the “Purchase
Agreement”), and the transactions contemplated thereby.  Capitalized terms used
and not otherwise defined herein shall have the respective meanings given to
such terms in the Purchase Agreement.



            In addition to the Transaction Documents, we have examined such
other documents, records and legal matters as in our judgment are necessary or
appropriate to enable us to render the opinions expressed below, including,
without limitation, the Company’s certificate of incorporation and by-laws, each
as in effect on the date hereof (the “Certificate of Incorporation” and the
“By-Laws,” respectively). We have also relied on the certificates furnished by
officers of the Company as of the date hereof.  We have, without independent
verification, relied upon and assumed the accuracy of such certificates as to
factual matters and have not attempted to verify independently the statements
contained therein; however, nothing has come to our attention that would cause
us to question the accuracy of such statements.



            We have also relied, without independent verification, on the
representations and warranties as to factual matters of the Company and
Birchington Investments Limited contained in the Purchase Agreement and on
certificates of governmental officials.  In all such examinations, we have
assumed:  (i) the genuineness of signatures of all persons other than the
signatures of persons signing on behalf of the Company; (ii) the authenticity of
all documents submitted to us as originals; (iii) the validity of all applicable
laws, statutes, ordinances, rules and regulations, and the proper indexing and
accuracy of all records and documents which are public records; and (iv) the
conformity to authentic original documents of all documents submitted to us as
certified, conformed or photostatic copies.



            Based upon the foregoing and subject to the assumptions,
limitations, qualifications and exceptions stated herein, we are of the opinion
that as of the date hereof:





B-1

--------------------------------------------------------------------------------





            (a)        The Company is a corporation, duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted. 
The Company is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not individually or in the aggregate reasonably be expected to have a
material adverse effect on its business or financial condition (a “Material
Adverse Effect”).



            (b)        The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents, and to otherwise carry out its obligations
thereunder.  The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company. 
Each of the Transaction Documents has been duly executed and delivered by the
Company and constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights or by other equitable
principles of general application.



            (c)        No shares of the Common Stock are entitled to statutory
preemptive or similar contractual rights known to such counsel.  To our
knowledge, except as specifically disclosed in Schedule 3.1(c) to the Purchase
Agreement, there are no outstanding options, warrants, script rights to
subscribe to, registration rights, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings, or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock, except as otherwise provided in the
Purchase Agreement.



            (d)       To our knowledge, other than the Required Approvals,
neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court of other federal, state, local or other governmental authority or other
person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, the absence of which could reasonably be expected
to have a Material Adverse Effect.



            (e)        The execution and delivery of the Transaction Documents
by the Company and its performance of and compliance with the terms of the
Transaction Documents, including, without limitation, the issuance of the Shares
and the issuance of the Escrow Shares under the Escrow Agreement do not violate
any provision of the Articles of Incorporation or the By-Laws or, to our
knowledge, any provision of any applicable federal or state law, rule or
regulation, which could reasonably be expected to



B-2

--------------------------------------------------------------------------------





have a Material Adverse Effect.  To our knowledge, except as disclosed in
Schedule 3.1(e) to the Purchase Agreement, the execution, delivery and
performance of and compliance with the Transaction Documents, and the issuance
of the Shares and the Escrow Shares have not resulted, and will not result, in
any violation of, or constitute a default under (or an event which with the
passage of time or the giving of notice or both would constitute a default
under), any contract, agreement, instrument, judgment or decree binding upon the
Company or any Subsidiary known to us which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.



            These opinions are limited to the matters expressly stated herein
and are rendered solely for your benefit and may not be quoted or relied upon
for any other purpose or by any other person.



            The opinions expressed herein are subject to the following
assumptions, limitations, qualifications and exceptions:



            (a)        We have assumed that Birchington subscribing to the
Transaction Documents has the legal right, capacity and power to enter into and
perform all of its obligations under each of the Transaction Documents. 
Furthermore, we have assumed the due authorization by Birchington of all
requisite action and the due execution and delivery of the Transaction
Documents, and that the Transaction Documents are the valid and binding
agreements of Birchington enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights or by
other equitable principles of general application.



            (b)        Our opinions on the binding effect and enforceability of
any obligation are subject to limitations resulting from the effects of
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, arrangement and assignment for the benefit of creditors laws and
similar laws or judicially developed doctrines, and (ii) general principles of
equity, whether applied by a court of law or equity.



            (c)        We disclaim any opinion as to (i) any provisions in any
documents which purport to waive any procedural due process rights and (ii) any
provisions relating to choice of governing law, which choice may depend upon
factual circumstances and the laws of other jurisdictions.



            (d)       Enforcement of your rights and remedies may be limited by
laws and judicial decisions which have imposed duties and standards of conduct
(including, without limitation, obligations of good faith, fair dealing and
reasonableness), and in this regard we have assumed that you will exercise your
rights and remedies under the Transaction Documents, to the extent required by
such laws and judicial decisions, in good faith and in circumstances and a
manner which are commercially reasonable.




B-3

--------------------------------------------------------------------------------





            (e)        Requirements set forth in any of the Transaction
Documents to the effect that any provision thereof may be waived only in writing
may not be valid, binding or enforceable to the extent that an oral agreement or
an implied agreement by practice or course of conduct modifying such
requirements has been or may be created.



            (f)        We express no opinion as to the enforceability of any
remedies provided for under any of the Transaction Documents to the extent such
remedies would have the effect of compensating the party entitled to the benefit
of such remedies in amounts in excess of the actual loss suffered by such party.



            (g)        Whenever our opinion with respect to the existence or
absence of facts is indicated to be based on our knowledge, we are referring to
the actual current knowledge of partners and associates of ___________ who have
had substantive involvement in the representation of the Company in connection
with this transaction.  We have not undertaken any independent investigation to
determine the existence or absence of such facts (and have not caused to be made
any review of any court files or indices) and no inferences as to our knowledge
concerning such facts should be drawn from the fact that such representation has
been undertaken by us.



            (h)        Our opinions are limited to the matters expressly set
forth herein and to laws and facts existing on the date hereof and no opinion is
to be implied or inferred beyond the matters expressly so stated.



            (i)         We note that we are members of the bar of the State of
_________.  To the extent that the governing law with respect to any matters
covered by this opinion is the law of any jurisdiction other than the state of
________, the [State General Corporation Law], the securities laws of any state
or the federal securities law of the United States, we have assumed that the law
of such other jurisdiction is identical to ______________.



            (j)         In furnishing the opinion regarding the valid existence
and good standing of the Company and its Subsidiaries and the qualification of
the Company and its Subsidiaries to do business, we have relied solely upon the
good standing certificates attached to this opinion.



            This opinion is given as of the date hereof and we assume no
obligation to update or supplement this opinion to reflect any facts or
circumstances which may hereafter come to our attention or any changes in laws
which may hereafter occur.



Very truly yours,







B-4

--------------------------------------------------------------------------------





EXHIBIT C

ESCROW AGREEMENT




ESCROW AGREEMENT (this “Agreement”), dated as of 7th April, 2005, by and between
Material Technologies, Inc.,  “Company”), a Delaware corporation with its
principal place of business at 11661 San Vicente Blvd., Suite 707, Los Angeles,
CA 90049 (the “Company”);  Gottbetter & Partners, LLP with its principal place
of business at 488 Madison Avenue, New York, NY 10022 (the “Escrow Agent”); and
Birchington Investments Limited, a corporation organized under the laws of the
Territory of the British Virgin Islands with its offices at c/o Quijano &
Associates BVI Limited, PO Box 313, Road Town, Tortola, British Virgin Islands
(“Birchington”).









Recitals



                        A.        Simultaneously with the execution of this
Agreement, Birchington and the Company entered into a Stock Purchase Agreement
(the “Purchase Agreement”), dated as of the date hereof and incorporated herein
by reference, pursuant to which the Company has agreed to issue to Birchington
the Shares in exchange for the Birchington Consideration Shares. 



                        B.        The parties have agreed that the Shares and
the Birchington Consideration Shares shall be deposited into escrow pursuant to
this Agreement and the Stock Purchase Agreement.



                        C.        The parties have agreed that additional shares
of the Company’s Common Stock equal to thirty percent (30%) of the number of
Shares (the “Escrow Shares”) shall be deposited into escrow as Downside Price
Protection pursuant to this Agreement and the Stock Purchase Agreement.



                        D.        The Escrow Agent is willing to act as escrow
agent pursuant to the terms of this Agreement with respect to the purchase of
the Shares and the Deposit of the Escrow Shares.



                        E.         All capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Purchase Agreement.



            NOW, THEREFORE, IT IS AGREED:



                       1.         Deposit into Escrow.    At the Closing Date,
the parties shall deposit into escrow: (i) the Birchington Consideration Shares
by Birchington, (ii) the Shares and the Escrow Shares by the Company and (iii)
the Officer’s Certificate executed by the president of the Company. The Escrow
Agent shall hold the Birchington Consideration Shares, the Shares and the Escrow
Shares in escrow when delivered.




C-1

--------------------------------------------------------------------------------





                       2.         Terms of Escrow.  (a)  If at any time before
5:00 pm New York Time five (5) Business Days from the date Birchington
distributes to the Company a list of the other companies and selling
shareholders that have executed similar agreements to the Stock Purchase
Agreement with Birchington (the “Deadline”), the Escrow Agent receives written
notice (the “Termination  Notice”) from the Company that the Company chooses to
terminate the transactions contemplated by the Stock Purchase Agreement, the
Escrow Agent is authorized and directed to distribute, as soon as practicable
following  receipt of such Termination Notice, (i) the Birchington Consideration
Shares to Birchington and (ii) the Shares, the Escrow Shares, the Officer’s
Certificate and the opinion of the Company’s counsel to the Company.

                       (b)  If the Market Value of the Common Stock on the date
occurring one year after Closing (the “One Year Anniversary”) is less than the
Closing Price of the Common Stock, the Target Company shall sell to Birchington
and Birchington shall purchase the number of Escrow Shares (the “Protection
Shares”) equal to (a) the number of Shares multiplied by (b) the Percentage
Decrease, at a purchase price of $.01 per share of the Shares (the “Escrow
Purchase Price”).  The “Percentage Decrease” shall be equal to 1 – Market
Value/the Closing Price. “Market Value” shall be the average of the ten (10)
Closing Bid Prices per share of the Common Stock during the ten (10) Trading
Days immediately preceding the One Year Anniversary. “Closing Price” shall be
the average of the ten (10) Closing Bid Prices per share of the Common Stock
during the ten (10) Trading Days immediately preceding the Closing Date. 

                       Within three (3) Business Days of the One Year
Anniversary, Birchington shall (i) send a notice (“Sale Notice”) to the Company
and the Escrow Agent of the Protection Shares to be sold by the Company to
Birchington, if any, and (ii) deposit the Escrow Purchase Price with the Escrow
Agent, if necessary.  Within fourteen (14) Business Days of the Company’s and
the Escrow Agent’s receipt of the Sale Notice and Escrow Agent’s receipt of the
Escrow Purchase Price, the Escrow Agent is authorized and directed (i) to pay
the Escrow Purchase Price to the Company, if any, (ii) to deliver the Protection
Shares, if any, to Birchington and (iii) to deliver the remaining Birchington
Escrow Shares, if any, to the Company.

                       (c)        The Company and Birchington hereby expressly
authorize the Escrow Agent at the Closing and before the Escrow Agent
distributes the Birchington Consideration Shares to the Target Company, to
deduct from the Birchington Consideration Shares or from the proceeds of any
sales of the Birchington Consideration Shares (i) any unpaid legal fees or
disbursements of Gottbetter & Partners, LLP due under the Stock Purchase
Agreement, and (ii) any other fees owed to Hunter Wise Securities, LLC and/or
Hunter Wise Financial Group, LLC, in respect of its acting as non-exclusive
corporate financial advisor to the Target Company, in connection with its
purchase of Birchington Consideration Shares provided that the Company has
forwarded to the Escrow Agent a written authorization executed by the Company.





C-2

--------------------------------------------------------------------------------





                       3.         Duties and Obligations of the Escrow Agent.

                                  (a)        The parties hereto agree that the
duties and obligations of the Escrow Agent shall be only those obligations
herein specifically provided and no other.  The Escrow Agent’s duties are those
of a depositary only, and the Escrow Agent shall incur no liability whatsoever,
except as a direct result of its willful misconduct or gross negligence in the
performance of its duties hereunder.

                                  (b)        The Escrow Agent may consult with
counsel of its choice, and shall not be liable for any action taken, suffered or
omitted to be taken by it in accordance with the advice of such counsel.

                                  (c)        The Escrow Agent shall not be bound
in any way by the terms of any other agreement to which Birchington and the
Company are parties, whether or not the Escrow Agent has knowledge thereof, and
the Escrow Agent shall not in any way be required to determine whether or not
any other agreement has been complied with by Birchington and the Company, or
any other party thereto.  The Escrow Agent shall not be bound by any
modification, amendment, termination, cancellation, rescission or suppression of
this Agreement unless the same shall be in writing and signed jointly by
Birchington and the Company and agreed to in writing by the Escrow Agent.

                                  (d)       If the Escrow Agent shall be
uncertain as to its duties or rights hereunder or shall receive instructions,
claims or demands which, in its opinion, are in conflict with any of the
provisions of this Agreement, the Escrow Agent shall be entitled to refrain from
taking any action other than keeping safely the Consideration (as defined below)
or taking certain action until the Escrow Agent is directed otherwise in writing
jointly by Birchington and the Company or by a final judgment of a court of
competent jurisdiction.

                                  (e)        The Escrow Agent shall be fully
protected in relying upon any written notice, demand, certificate or document
which the Escrow Agent, in good faith, believes to be genuine.  The Escrow Agent
shall not be responsible for the sufficiency or accuracy of the form, execution,
validity or genuineness of documents or securities now or hereafter deposited
hereunder or of any endorsement thereon, or for any lack of endorsement thereon,
or for any description therein; nor shall the Escrow Agent be responsible or
liable in any respect on account of the identity, authority or rights of the
persons executing or delivering or purporting to execute or deliver any such
document, security or endorsement.

                                  (f)        The Escrow Agent shall not be
required to institute legal proceedings of any kind and shall not be required to
defend any legal proceedings which may be instituted against it or in respect of
the Consideration.

                                  (g)        If the Escrow Agent at any time, in
its sole discretion, deems it necessary or advisable to relinquish custody of
any of the securities (to the extent delivered to the Escrow Agent pursuant
hereto, the “Consideration”), it may do so by





C-3

--------------------------------------------------------------------------------





delivering the same to another person that agrees to act as escrow agent
hereunder and whose substitution for the Escrow Agent is agreed upon in writing
by Birchington and the Company; provided, however that such successor Escrow
Agent must be resident in the United States. If no such escrow agent is selected
within three (3) business days after the Escrow Agent gives notice to
Birchington and the Company of the Escrow Agent’s desire to so relinquish
custody of the Consideration and resign as Escrow Agent, then the Escrow Agent
may do so by delivering the Consideration to the clerk or other proper officer
of a state or federal court of competent  jurisdiction situate in the state and
county of New York.  The fee of any  court officer shall be borne  by the
Company.  Upon such delivery, the Escrow Agent shall be discharged from any and
all responsibility or liability with respect to the Consideration and this
Agreement and each of the Company and Birchington shall promptly pay all monies
it may owe to the Escrow Agent for its services hereunder, including, but not
limited to, reimbursement of its out-of-pocket expenses.

                                  (h)        This Agreement shall not create any
fiduciary duty on the Escrow Agent’s part to Birchington or the Company, nor
disqualify the Escrow Agent from representing  either party hereto in any
dispute with the other, including any dispute with respect to the Stock Purchase
Agreement; provided, however, that in the event of such dispute, the Escrow
Agent shall have the right to commence an interpleader action in any court of
competent jurisdiction of the state of New York or of the United States located
in the county and state of New York, deposit the Consideration with such court.

                                  (i)         The parties acknowledge and agree
that the Escrow Agent is counsel to Birchington and not to the Company.  The
Company agrees to, and agrees not to object to, the Escrow Agent’s engagement as
Escrow Agent hereunder.

                                  (j)         Upon the full performance of this
Agreement, the Escrow Agent shall be deemed released and discharged of any
further obligations hereunder.

                       4.         Indemnification.

                                  (a)        Birchington hereby indemnifies and
holds free and harmless the Escrow Agent from any and all losses, expenses,
liabilities and damages (including but not limited to reasonable attorney’s
fees, and amounts paid in settlement) resulting from claims asserted by the
Company against the Escrow Agent with respect to the performance of any of the
provisions of this Agreement.

                                  (b)        The Company hereby indemnifies and
holds free and harmless the Escrow Agent from any and all losses, expenses,
liabilities and damages (including but not limited to reasonable attorney’s
fees, and amount paid in settlement) resulting from claims asserted by
Birchington against the Escrow Agent with respect to the performance of any of
the provisions of this Agreement.

                                  (c)        Birchington and the Company,
jointly and severally, hereby indemnify and hold the Escrow Agent harmless from
and against any and all losses,





C-4

--------------------------------------------------------------------------------





damages, taxes, liabilities and expenses that may be incurred by the Escrow
Agent, arising out of or in connection with its acceptance of appointment as the
Escrow Agent hereunder and/or the performance of its duties pursuant to this
Agreement, the Stock Purchase Agreement and the securities, including, but not
limited to, all legal costs and expenses of the Escrow Agent incurred defending
itself against any claim or liability in connection with its performance
hereunder, provided that the Escrow Agent shall not be entitled to any indemnity
for any losses, damages, taxes, liabilities or expenses that directly result
from its willful misconduct or gross negligence in its  performance as Escrow
Agent hereunder.

                                  (d)       In the event of any legal action or
proceeding involving any of the parties to this Agreement which is brought to
enforce or otherwise adjudicate any of the rights or obligations of the parties
hereunder, the non-prevailing party or parties shall pay the legal fees of the
prevailing party or parties and the legal fees, if any, of the Escrow Agent.

                       5.         Miscellaneous.

                                  (a)        All notices objections, requests,
demands and other communications sent to any party hereunder shall be deemed
duly given if (x) in writing and sent by facsimile transmission to the Person
for whom intended if addressed to such Person at its facsimile number set forth
below or such other facsimile number as such Person may designate by notice
given pursuant to the terms of this Section 5 and (y) the sender has
confirmation of transmission:

                                  (i)         If to the Company:                
Material Technologies, Inc.
                                                        
                                   Attn: Robert M. Bernstein CEO
                                                        
                                   Tel: (310) 208-5589
                                                        
                                    Fax: (310) 473-3177  

                                               If to
Birchington:                     Birchington Investments Limited
                                                        
                                    Suite 621 ½
                                                        
                                    Europort, Gibraltar
                                                        
                                    Attention: Cecilia Gatus
                                                        
                                    Telephone: 00 350 4 3339
                                                        
                                    Facsimile: 00 350 4 9450

                                  (iii)       If to the Escrow Agent:         
  Gottbetter & Partners, LLP
                                                                                            
488 Madison Ave.
                                                                                            
New York, New York 10022
                                                                                            
Attn:  Adam S. Gottbetter, Esq.
                                                                                            
Tel:  (212) 400-6900
                                                                                            
Fax:  (212) 400-6901

                                  (b)        This Agreement has been prepared,
negotiated and delivered in the state of New York and shall be governed by and
construed and enforced in accordance





C-5

--------------------------------------------------------------------------------





with the laws of the state of New York applicable to contracts entered into and
performed entirely within New York, without giving effect to the principles of
New York law relating to the conflict of laws.

                                  (c)        This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.

                                  (d)       This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns.  The assignment by a party of this Agreement or any rights hereunder
shall not affect the obligations of such party under this Agreement.

                       6.         Termination of Escrow.   The term of this
Escrow Agreement shall begin upon the date hereof and shall continue until
terminated upon the earlier to occur of (i) the performance of the Escrow Agent
of all its duties hereunder or (ii) the written agreement of the parties to
terminate this Agreement.  Upon the termination of this Escrow Agreement
pursuant to subsection (ii), the Escrow Agent shall distribute any of the
Birchington Escrow Shares then held by it pursuant to the terms of the written
agreement of the parties.





[ SIGNATURE PAGE FOLLOWS ]





















C-6


--------------------------------------------------------------------------------





                       IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be signed the day and year first above written.


                                                                    
                       The Company:


                                                                    
                       Material Technologies, Inc.,


                                                                    
                       By: ___________________________
                                                                    
                       Name: Robert M. Bernstein
                                                                    
                       Title: CEO


                                                                    
                       Birchington:

                                                                    
                       Birchington Investments Limited


                                                                    
                       By: __________________________
                                                                    
                       Name: __________________
                                                                    
                       Title:   __________________


                                                                    
                        Escrow Agent:

                                                                    
                       Gottbetter & Partners, LLP


                                                                    
                       By:___________________________
                                                                    
                       Name: Adam S Gottbetter
                                                                    
                       Title: Managing Partner


















C-7

--------------------------------------------------------------------------------